--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version
 
TAX RECEIVABLE AGREEMENT
 
by and among
 
ONEWATER MARINE INC.,
 
CERTAIN OTHER PERSONS NAMED HEREIN,
 
and
 
AGENTS
 
DATED AS OF FEBRUARY 11, 2020



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT
 
This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of February 11, 2020,
is hereby entered into by and among OneWater Marine Inc., a Delaware corporation
(the “Corporate Taxpayer”), the TRA Holders and the Agents.
 
RECITALS
 
WHEREAS, the Corporate Taxpayer is the managing member of One Water Marine
Holdings, LLC, a Delaware limited liability company (“OneWater LLC”), an entity
classified as a partnership for U.S. federal income tax purposes, and holds
membership interests in OneWater LLC;
 
WHEREAS, OneWater LLC and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes will have in
effect an election under Section 754 of the Code, for each Taxable Year in which
a Redemption occurs;
 

WHEREAS, the TRA Holders currently hold Units or will hold Units in the future
and may transfer all or a portion of such Units in one or more Redemptions (as
defined herein), and, as a result of such Redemptions, the Corporate Taxpayer is
expected to obtain or be entitled to certain tax benefits as further described
herein;
 
WHEREAS, this Agreement is intended to set forth the agreement among the parties
hereto regarding the sharing of the tax benefits realized by the Corporate
Taxpayer as a result of the Redemptions;
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1          Definitions. As used in this Agreement, the terms set forth
in this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
 
“Accrued Amount” has the meaning set forth in Section 3.1(b) of this Agreement.
 
“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for U.S. federal income Taxes of (i) the Corporate Taxpayer, and (ii)
without duplication, OneWater LLC, but only with respect to Taxes imposed on
OneWater LLC and allocable to the Corporate Taxpayer; provided that the actual
liability for U.S. federal income Taxes of the Corporate Taxpayer shall be
calculated assuming deductions of (and other impacts of) state and local income
and franchise Taxes are excluded.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
 
2

--------------------------------------------------------------------------------

“Agent” means: (i) with respect to Goldman and Beekman, for so long as Goldman
or Beekman is a TRA Holder, the Goldman/Beekman Agent, and (ii) with respect to
all other TRA Holders, Jeffrey B. Lamkin or such other Person designated as such
pursuant to Section 7.6(b).
 
“Agreed Rate” means a per annum rate of LIBOR plus 150 basis points.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Amended Schedule” has the meaning set forth in Section 2.3(b) of this
Agreement.
 
“Assumed State and Local Tax Rate” means, with respect to any Taxable Year, (i)
the sum of the following amounts for each state and local jurisdiction in which
OneWater LLC (or any of its direct or indirect subsidiaries that are treated as
a partnership or disregarded entity) or the Corporate Taxpayer files an income
or franchise tax return for the relevant Taxable Year: (A) the Corporate
Taxpayer’s income and franchise tax apportionment factor(s) for such applicable
state or local jurisdiction, multiplied by (B) the highest corporate income and
franchise tax rate(s) for such state or local jurisdiction, reduced by (ii) the
product of (A) the highest marginal U.S. federal income tax rate applicable to
the Corporate Taxpayer for the relevant Taxable Year (determined based on the
calculation of the Hypothetical Tax Liability for the relevant Taxable Year) and
(B) the aggregate rate calculated under clause (i).
 
“Attributable” has the meaning set forth in Section 3.1(b) of this Agreement.
 
“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset as
a result of a Redemption and the payments made pursuant to this Agreement with
respect to such Redemption (as calculated under Section 2.1 of this Agreement),
including, but not limited to: (i) under Sections 734(b) and 743(b) of the Code
(including in situations where, following a Redemption, OneWater LLC remains
classified as a partnership for U.S. federal income tax purposes); and
(ii) under Sections 732(b) and 1012 of the Code (in situations where, as a
result of one or more Redemptions, OneWater LLC becomes an entity that is
disregarded as separate from its owner for U.S. federal income tax purposes). 
For the avoidance of doubt, the amount of any Basis Adjustment resulting from a
Redemption of Units shall be determined without regard to any Section 743(b)
adjustment attributable to such Units prior to such Redemption; and, further,
payments made under this Agreement shall not be treated as resulting in a Basis
Adjustment to the extent such payments are treated as Imputed Interest.
 
“Beekman” means Beekman Investment Advisors, LLC and (i) its Affiliates and (ii)
investment funds and investment vehicles it is Affiliated with, manages or
advises.
 
“Board” means the board of directors of the Corporate Taxpayer.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York or Atlanta, Georgia are authorized or
required by law to be closed.
 
“Call Right” has the meaning set forth in the OneWater LLC Agreement.
 
“Change of Control” means the occurrence of any of the following events or
series of related events after the IPO Date:
 
3

--------------------------------------------------------------------------------


(i)
any Person (excluding a corporation or other entity owned, directly or
indirectly, by the stockholders of the Corporate Taxpayer in substantially the
same proportions as their ownership of stock of the Corporate Taxpayer) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 of the rules
promulgated under the Exchange Act), directly or indirectly, of securities of
the Corporate Taxpayer representing more than 50% of the combined voting power
of the Corporate Taxpayer’s then outstanding voting securities;

 


(ii)
there is consummated a merger or consolidation of the Corporate Taxpayer with
any other corporation or other entity, and, immediately after the consummation
of such merger or consolidation, either (A) the members of the Board immediately
prior to the merger or consolidation do not constitute at least a majority of
the members of the board of directors of the company surviving the merger, or if
the surviving company is a Subsidiary, the ultimate parent thereof, or (B) all
of the Persons who were the respective “beneficial owners” (as defined above) of
the voting securities of the Corporate Taxpayer immediately prior to such merger
or consolidation do not continue to beneficially own more than 50% of the
combined voting power of the then-outstanding voting securities of the Person
resulting from such merger or consolidation or, if the surviving company is a
Subsidiary, the ultimate parent thereof; or

 


(iii)
the stockholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporate Taxpayer of all or substantially all of
the Corporate Taxpayer’s assets, other than such sale or other disposition by
the Corporate Taxpayer of all or substantially all of the Corporate Taxpayer’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Corporate Taxpayer in
substantially the same proportions as their ownership of the Corporate Taxpayer
immediately prior to such sale.

 
Notwithstanding the foregoing, except with respect to clause (ii)(A) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of the Corporate Taxpayer
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the shares of, an entity which owns, either directly or through a Subsidiary,
all or substantially all of the assets of the Corporate Taxpayer immediately
following such transaction or series of transactions.
 
“Class A Shares” means shares of Class A common stock of the Corporate Taxpayer.
 
“Code” means the Internal Revenue Code of 1986, as amended (or any successor
U.S. federal income Tax statute).
 
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Corporate Taxpayer” has the meaning set forth in the preamble to this
Agreement.
 
4

--------------------------------------------------------------------------------

“Corporate Taxpayer Return” means the U.S. federal income Tax Return of the
Corporate Taxpayer (including any consolidated group of which the Corporate
Taxpayer is a member, as further described in Section 7.12(a) of this Agreement)
filed with respect to any Taxable Year.
 
“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporate Taxpayer, up to and including such Taxable Year, net of the
cumulative amount of Realized Tax Detriments for the same period.  The Realized
Tax Benefit and Realized Tax Detriment for each Taxable Year shall be determined
based on the most recent Tax Benefit Payment Schedule or Amended Schedule, if
any, in existence at the time of such determination.
 
“Default Rate” means a per annum rate of LIBOR plus 550 basis points.
 
“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.
 
“Dispute” has the meaning set forth in Section 7.9(a) of this Agreement.
 
“Early Termination” has the meaning set forth in Section 4.1 of this Agreement.
 
“Early Termination Date” means the date of an Early Termination Notice, or the
date on which the Early Termination Notice is deemed to have been delivered
pursuant to Section 4.2 or Section 4.3, for purposes of determining the Early
Termination Payment.
 
“Early Termination Effective Date” has the meaning set forth in Section 4.4 of
this Agreement.
 
“Early Termination Notice” has the meaning set forth in Section 4.4 of this
Agreement.
 
“Early Termination Payment” has the meaning set forth in Section 4.5(b) of this
Agreement.
 
“Early Termination Rate” means a per annum rate of LIBOR plus 100 basis points.
 
“Early Termination Schedule” has the meaning set forth in Section 4.4 of this
Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).
 
“Expert” means such nationally recognized expert in the particular area of
disagreement as is mutually acceptable to the Corporate Taxpayer and the Agents.
 
“Goldman” means Goldman Sachs & Co. LLC, a New York limited liability company
and (i) its Affiliates and (ii) investment funds it is Affiliated with or
manages.
 
“Goldman/Beekman Agent” means Special Situations Investing Group II, LLC, or
such other Person designated as such by Goldman and Beekman.
 
5

--------------------------------------------------------------------------------

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for U.S. federal income Taxes of (i) the Corporate Taxpayer, and (ii)
without duplication, OneWater LLC, but only with respect to Taxes imposed on
OneWater LLC and allocable to the Corporate Taxpayer (using the same methods,
elections, conventions, U.S. federal income tax rate and similar practices used
on the relevant Corporate Taxpayer Return), but without taking into account
(A) any Basis Adjustments, (B) any deduction attributable to Imputed Interest
for the Taxable Year and (C) any Post-IPO TRA Benefits.  For the avoidance of
doubt, Hypothetical Tax Liability shall be determined without taking into
account the carryover or carryback of any U.S. federal income Tax item (or
portions thereof) that is attributable to any Basis Adjustments, Imputed
Interest or any Post-IPO TRA Benefits.  Furthermore, the Hypothetical Tax
Liability shall be calculated assuming deductions of (and other impacts of)
state and local income and franchise Taxes are excluded.
 
“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code, and the principles of any similar provisions of
state or local law, with respect to the Corporate Taxpayer’s payment obligations
under this Agreement.
 
“IPO” means the initial public offering of Class A Shares by the Corporate
Taxpayer.
 
“IPO Date” means the closing date of the IPO.
 
“IRS” means the U.S. Internal Revenue Service.
 
“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on Reuters Screen page “LIBOR01” or
by any other publicly available source of such market rate) for London interbank
offered rates for United States dollar deposits for such period.
 
“Majority TRA Holders” means, at the time of any determination, TRA Holders who
would be entitled to receive more than fifty percent (50%) of the aggregate
amount of the Early Termination Payments payable to all TRA Holders hereunder
(determined using such calculations of Early Termination Payments reasonably
estimated by the Corporate Taxpayer) if the Corporate Taxpayer had exercised its
right of Early Termination on such date.
 
“Market Value” means the closing price of the Class A Shares on the applicable
Redemption Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided, that if the closing price is not reported by Bloomberg
L.P. for the applicable Redemption Date, then the Market Value means the closing
price of the Class A Shares on the Business Day immediately preceding such
Redemption Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided further that if the Class A Shares are not then listed
on a national securities exchange or interdealer quotation system, “Market
Value” means the fair market value of the Class A Shares, as determined by the
Board in good faith.
 
“Material Objection Notice” has the meaning set forth in Section 4.4 of this
Agreement.
 
“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.
 
6

--------------------------------------------------------------------------------

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.
 
“OneWater LLC” has the meaning set forth in the Recitals of this Agreement.
 
“OneWater LLC Agreement” means the limited partnership agreement of OneWater
LLC, as amended from time to time.
 
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
 
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
 
 “Post-IPO TRA” means any tax receivable agreement (or comparable agreement)
entered into by the Corporate Taxpayer or any member of any affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
U.S. state or local Tax law of which the Corporate Taxpayer is a member pursuant
to which the Corporate Taxpayer or any member of such group is obligated to pay
over amounts with respect to tax benefits resulting from any increases in Tax
basis, net operating losses or other tax attributes to which the Corporate
Taxpayer becomes entitled as a result of a transaction (other than any
Redemption) after the date of this Agreement.
 
“Post-IPO TRA Benefits” means any tax benefits resulting from increases in Tax
basis, net operating losses or other tax attributes with respect to which the
Corporate Taxpayer or any of its Subsidiaries is obligated to make payments
under a Post-IPO TRA.
 
“Realized Tax Benefit” means, for a Taxable Year, the sum of (i) the excess, if
any, of the Hypothetical Tax Liability over the Actual Tax Liability and
(ii) the State and Local Tax Benefit.  If all or a portion of the Actual Tax
Liability for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability and the corresponding Hypothetical
Tax Liability shall not be included in determining the Realized Tax Benefit
unless and until there has been a Determination with respect to such Actual Tax
Liability.
 
“Realized Tax Detriment” means, for a Taxable Year, the sum of (i) the excess,
if any, of the Actual Tax Liability over the Hypothetical Tax Liability and
(ii) the State and Local Tax Detriment.  If all or a portion of the Actual Tax
Liability for the Taxable Year arises as a result of an audit by the a Taxing
Authority of any Taxable Year, such liability and the corresponding Hypothetical
Tax Liability shall not be included in determining the Realized Tax Detriment
unless and until there has been a Determination with respect to such Actual Tax
Liability.
 
“Reconciliation Dispute” has the meaning set forth in Section 7.10 of this
Agreement.
 
“Reconciliation Procedures” means the procedures described in Section 7.10 of
this Agreement.
 
“Redemption” means any transfer of Units by a TRA Holder, or by a permitted
transferee of such TRA Holder (pursuant to the OneWater LLC Agreement), to
OneWater LLC or to the Corporate Taxpayer pursuant to the Redemption Right or
the Call Right, as applicable.
 
7

--------------------------------------------------------------------------------

“Redemption Date” means each date on which a Redemption occurs.
 
“Redemption Notice” has the meaning given to the term “Redemption Notice” in the
OneWater LLC Agreement.
 
“Redemption Right” means the redemption right of holders of Units set forth in
Section 4.6 of the OneWater LLC Agreement.
 
“Reference Asset” means, with respect to any Redemption, an asset (other than
cash or a cash equivalent) that is held by OneWater LLC, or any entity in which
OneWater LLC holds a direct or indirect interest that is treated as a
partnership or disregarded entity for U.S. federal income tax purposes (but only
to the extent such entities are not held through any entity treated as a
corporation for U.S. federal income tax purposes), at the time of such
Redemption.  A Reference Asset also includes any asset that is “substituted
basis property” under Section 7701(a)(42) of the Code with respect to a
Reference Asset.
 
“Resolution of Disputes Procedures” means the procedures described in Section
7.9 of this Agreement.
 
“Schedule” means any of the following: (i) a Tax Attribute Schedule, (ii) a Tax
Benefit Payment Schedule, or (iii) the Early Termination Schedule.
 
“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.
 
“State and Local Tax Benefit” means, for a Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the Actual Tax Liability; provided that, for
purposes of determining the State and Local Tax Benefit, each of the
Hypothetical Tax Liability and the Actual Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.
 
“State and Local Tax Detriment” means, for a Taxable Year, the excess, if any,
of the Actual Tax Liability over the Hypothetical Tax Liability; provided that,
for purposes of determining the State and Local Tax Detriment, each of the
Actual Tax Liability and the Hypothetical Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.
 
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
 
“Supermajority TRA Holders” means, at the time of any determination, TRA Holders
who would be entitled to receive more than seventy-five percent (75%) of the
aggregate amount of the Early Termination Payments payable to all TRA Holders
hereunder (determined using such calculations of Early Termination Payments
reasonably estimated by the Corporate Taxpayer) if the Corporate Taxpayer had
exercised its right of Early Termination on such date.
 
“Tax Attribute Schedule” has the meaning set forth in Section 2.1 of this
Agreement.
 
 “Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.
 
8

--------------------------------------------------------------------------------

“Tax Benefit Payment Schedule” has the meaning set forth in Section 2.2 of this
Agreement.
 
“Tax Proceeding” has the meaning set forth in Section 6.1 of this Agreement.
 
“Tax Receivable Agreements” means this Agreement and any Post-IPO TRA.
 
“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.
 
“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code (which, for the avoidance of doubt, may include a
period of less than twelve (12) months for which a Tax Return is made), ending
on or after the IPO Date.
 
“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, including franchise taxes, and any interest imposed in respect of such
Tax under applicable law.
 
“Taxing Authority” means the IRS and any federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
 
“TRA Holder” means each of those Persons set forth on Schedule A and their
respective successors and permitted assigns pursuant to Section 7.6(a).
 
“Transferor” has the meaning set forth in Section 7.12(b) of this Agreement.
 
“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.
 
“Units” has the meaning set forth in the OneWater LLC Agreement.
 
“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that:
 
(i)          in each Taxable Year ending on or after such Early Termination
Date, the Corporate Taxpayer will have taxable income sufficient to fully
utilize the deductions arising from all Basis Adjustments (assuming, to the
extent applicable, in calculating such deductions that the election under
Section 168(k)(7) of the Code is made with respect to any actual or deemed Basis
Adjustment arising from a Redemption made in the Taxable Year that includes the
Early Termination Date or deemed to be made on the Early Termination Date
pursuant to clause (v) of this definition), and Imputed Interest during such
Taxable Year or future Taxable Years (including, for the avoidance of doubt,
Basis Adjustments and Imputed Interest that would result from future Tax Benefit
Payments that would be paid in accordance with the Valuation Assumptions,
further assuming such future Tax Benefit Payments would be paid on the due date,
without extensions, for filing the Corporate Taxpayer Return for the applicable
Taxable Year) in which such deductions would become available;
 
9

--------------------------------------------------------------------------------

(ii)         any loss or credit carryovers generated by deductions or losses
arising from any Basis Adjustment or Imputed Interest (including such Basis
Adjustment and Imputed Interest generated as a result of payments under this
Agreement) that are available in the Taxable Year that includes the Early
Termination Date will be utilized by the Corporate Taxpayer ratably in each
Taxable Year over the ten Taxable Years beginning with the Taxable Year that
includes the Early Termination Date (provided that, in any year that the
Corporate Taxpayer is prevented from fully utilizing net operating losses
pursuant to Section 382 of the Code, or any successor provision, the amount
utilized for purposes of this provision shall not exceed the amount that would
otherwise be utilizable under Section 382 of the Code, or any successor
provision);
 
(iii)       the U.S. federal, state and local income and franchise tax rates
that will be in effect for each Taxable Year ending on or after such Early
Termination Date will be those specified for each such Taxable Year by the Code
and other law as in effect on the Early Termination Date except to the extent
any change to such tax rates for such Taxable Year have already been enacted
into law;
 
(iv)      any Reference Asset that is not subject to amortization, depletion,
depreciation or other cost recovery deduction to which any Basis Adjustment is
attributable will be disposed of in a fully taxable transaction for U.S. federal
income tax purposes on the fifth anniversary of the Early Termination Date for
an amount sufficient to fully utilize the Basis Adjustment with respect to such
Reference Asset; provided, that in the event of a Change of Control which
includes a taxable sale of such Reference Asset (including the sale of all of
the equity interests in an entity classified as a partnership or disregarded
entity that directly or indirectly owns such Reference Asset), such Reference
Asset shall be deemed disposed of at the time of the Change of Control; and
 
(v)       if, at the Early Termination Date, there are Units that have not been
transferred in a Redemption, then all Units shall be deemed to be transferred
pursuant to the Redemption Right effective on the Early Termination Date.
 
Section 1.2       Other Definitional and Interpretative Provisions.  The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified.  All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement.  Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import.  “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof.  References to any
Person include the successors and permitted assigns of that Person. References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively.
 
10

--------------------------------------------------------------------------------

ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFITS
 
Section 2.1          Tax Attribute Schedules.  Within ninety (90) calendar days
after the filing of the relevant Corporate Taxpayer Return for each Taxable
Year, the Corporate Taxpayer shall deliver to each Agent a schedule (the “Tax
Attribute Schedule”) that shows, in reasonable detail necessary to perform the
calculations required by this Agreement, including with respect to each
applicable TRA Holder, (i) the Basis Adjustments with respect to the Reference
Assets as a result of the Redemptions effected by such TRA Holder in such
Taxable Year and (ii) the period (or periods) over which such Basis Adjustments
are amortizable and/or depreciable. 
 
Section 2.2          Tax Benefit Payment Schedules.
 
(a)         Within ninety (90) calendar days after the filing of the Corporate
Taxpayer Return for any Taxable Year in which there is a Realized Tax Benefit or
Realized Tax Detriment, the Corporate Taxpayer shall deliver to each Agent:
(i) a schedule showing, in reasonable detail, (A) the calculation of the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year, (B) the
portion of the Net Tax Benefit, if any, that is Attributable to each TRA Holder
who has participated in any Redemption, (C) the Accrued Amount with respect to
any such Net Tax Benefit that is Attributable to such TRA Holder, (D) the Tax
Benefit Payment due to each such TRA Holder, and (E) the portion of such Tax
Benefit Payment that the Corporate Taxpayer intends to treat as Imputed Interest
(a “Tax Benefit Payment Schedule”), (ii) a reasonably detailed calculation by
the Corporate Taxpayer of the Hypothetical Tax Liability, (iii) a reasonably
detailed calculation by the Corporate Taxpayer of the Actual Tax Liability,
(iv) a copy of the Corporate Taxpayer Return for such Taxable Year, and (v) any
other work papers reasonably requested by any Agent.  In addition, the Corporate
Taxpayer shall allow each Agent reasonable access at no cost to its appropriate
representatives in connection with a review of such Tax Benefit Payment
Schedule.  The Tax Benefit Payment Schedule will become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)).
 
(b)         For purposes of calculating the Realized Tax Benefit or Realized Tax
Detriment for any Taxable Year, carryovers or carrybacks of any U.S. federal
income Tax item attributable to the Basis Adjustments, Imputed Interest and any
Post-IPO TRA Benefits shall be considered to be subject to the rules of the Code
and the Treasury Regulations, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type.  If a carryover or
carryback of any U.S. federal income Tax item includes a portion that is
attributable to the Basis Adjustment, Imputed Interest or any Post-IPO TRA
Benefits and another portion that is not so attributable, such respective
portions shall be considered to be used in accordance with the “with and
without” methodology such that the portion that is not attributable to a Basis
Adjustment or Imputed Interest is deemed utilized first.  The parties agree that
(i) any payment under this Agreement (to the extent permitted by law and other
than amounts accounted for as Imputed Interest) will be treated as a subsequent
upward adjustment to the purchase price of the relevant Units and will have the
effect of creating additional Basis Adjustments to Reference Assets for the
Corporate Taxpayer in the year of payment, and (ii) as a result, such additional
Basis Adjustments will be incorporated into the current year calculation and
into future year calculations, as appropriate.
 
11

--------------------------------------------------------------------------------

Section 2.3           Procedure; Amendments.
 
(a)         An applicable Schedule or amendment thereto shall become final and
binding on all parties thirty (30) calendar days from the first date on which
all Agents have received the applicable Schedule or amendment thereto unless
(i) any Agent, within thirty (30) calendar days after receiving an applicable
Schedule or amendment thereto, provides the Corporate Taxpayer and each other
Agent with notice of a material objection to such Schedule (“Objection Notice”)
made in good faith or (ii) each Agent provides a written waiver of such right of
any Objection Notice within the period described in clause (i) above, in which
case such Schedule or amendment thereto becomes binding on the date waivers from
all Agents have been received by the Corporate Taxpayer.  If the Corporate
Taxpayer and the Agents, for any reason, are unable to successfully resolve the
issues raised in an Objection Notice within thirty (30) calendar days after
receipt by the Corporate Taxpayer of such Objection Notice, the Corporate
Taxpayer and the Agents shall employ the Reconciliation Procedures under Section
7.10 or Resolution of Disputes Procedures under Section 7.9, as applicable.
 
(b)         The applicable Schedule for any Taxable Year may be amended from
time to time by the Corporate Taxpayer (i) in connection with a Determination
affecting such Schedule, (ii) to correct inaccuracies in the Schedule identified
as a result of the receipt of additional factual information relating to a
Taxable Year after the date the Schedule was provided to the Agents, (iii) to
comply with the Expert’s determination under the Reconciliation Procedures,
(iv) to reflect a change in the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year attributable to a carryback or carryforward of a loss or
other Tax item to such Taxable Year, (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Corporate Taxpayer Return filed for such Taxable Year or (vi) to adjust
a Tax Attribute Schedule to take into account payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).  The Corporate Taxpayer
shall provide an Amended Schedule to each Agent within sixty (60) calendar days
of the occurrence of an event referenced in clauses (i) through (vi) of the
preceding sentence.  For the avoidance of doubt, in the event a Schedule is
amended after such Schedule becomes final pursuant to Section 2.3(a), the
Amended Schedule shall not be taken into account in calculating any Tax Benefit
Payment in the Taxable Year to which the amendment relates but instead shall be
taken into account in calculating the Cumulative Net Realized Tax Benefit for
the Taxable Year in which the amendment actually occurs.
 
Section 2.4          Section 754 Election. In its capacity as the sole managing
member of OneWater LLC, the Corporate Taxpayer will (i) ensure that, on and
after the date hereof and continuing throughout the term of this Agreement,
OneWater LLC and any of its eligible Subsidiaries will have in effect an
election pursuant to Section 754 of the Code (and under any similar provisions
of applicable U.S. state or local law) and (ii) use commercially reasonable
efforts to ensure that, on and after the date hereof and continuing throughout
the term of this Agreement, any entity in which OneWater LLC holds a direct or
indirect interest that is treated as a partnership for U.S. federal income tax
purposes that does not meet the definition of “Subsidiary” herein, will have in
effect an election pursuant to Section 754 of the Code (and under any similar
provisions of applicable U.S. state or local law).
 
12

--------------------------------------------------------------------------------

ARTICLE III
TAX BENEFIT PAYMENTS
 
Section 3.1           Payments.
 

(a)        Within five (5) Business Days after a Tax Benefit Payment Schedule
delivered to the Agents becomes final in accordance with Section 2.3(a), the
Corporate Taxpayer shall pay to each TRA Holder the Tax Benefit Payment in
respect of such TRA Holder determined pursuant to Section 3.1(b) for such
Taxable Year.  Each such payment shall be made by check, by wire transfer of
immediately available funds to the bank account previously designated by the TRA
Holder to the Corporate Taxpayer, or as otherwise agreed by the Corporate
Taxpayer and the TRA Holder.  For the avoidance of doubt, no Tax Benefit Payment
shall be made in respect of estimated Tax payments, including, without
limitation, U.S. federal or state estimated income Tax payments.
 
(b)         A “Tax Benefit Payment” in respect of a TRA Holder for a Taxable
Year means an amount, not less than zero, equal to the sum of the portion of the
Net Tax Benefit Attributable to such TRA Holder and the Accrued Amount with
respect thereto.  The “Net Tax Benefit” for a Taxable Year shall be an amount
equal to the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit
as of the end of such Taxable Year over the sum of (i) the total amount of
payments previously made under this Section 3.1 (excluding payments attributable
to Accrued Amounts) and (ii) the total amount of Tax Benefit Payments previously
made under the corresponding provision of any Post-IPO TRA; provided, for the
avoidance of doubt, that no TRA Holder shall be required to return any portion
of any previously made Tax Benefit Payment.  Subject to Section 3.3, the portion
of the Net Tax Benefit for a Taxable Year that is “Attributable” to a TRA Holder
is the portion of such Net Tax Benefit that is derived from (i) any Basis
Adjustment that was attributable, at the time of the relevant Redemption, to the
Units acquired or deemed acquired by the Corporate Taxpayer in a Redemption
undertaken by or with respect to such TRA Holder or (ii) any Imputed Interest
with respect to Tax Benefit Payments made to such TRA Holder. The “Accrued
Amount” with respect to any portion of a Net Tax Benefit shall equal an amount
determined in the same manner as interest on such portion of the Net Tax Benefit
for a Taxable Year calculated at the Agreed Rate from the due date (without
extensions) for filing the Corporate Taxpayer Return for such Taxable Year until
the Payment Date.  For the avoidance of doubt, for Tax purposes, the Accrued
Amount shall not be treated as interest but shall instead be treated as
additional consideration for the acquisition of Units in a Redemption, unless
otherwise required by law.
 
(c)         Notwithstanding any provision of this Agreement to the contrary,
unless a TRA Holder elects for the provisions of this Section 3.1(c) not to
apply to any Redemption by notifying the Corporate Taxpayer in writing on or
before the due date for providing the Redemption Notice with respect to such
Redemption, the aggregate Tax Benefit Payments to be made to such TRA Holder,
with respect to the related Redemption shall be limited to (i) 50%, or such
other percentage such TRA Holder elects to apply by notifying the Corporate
Taxpayer in writing on or before the due date for providing the Redemption
Notice with respect to such Redemption, of (ii) the amount equal to the sum of
(A) the Cash Election Amount as defined in the OneWater LLC Agreement and (B)
the aggregate Market Value of the Class A Shares received by such TRA Holder in
such Redemption. An election made by a TRA Holder pursuant to this Section
3.1(c) may not be revoked.
 
13

--------------------------------------------------------------------------------

Section 3.2         No Duplicative Payments.  It is intended that the provisions
of this Agreement will not result in duplicative payment of any amount
(including interest) required under the Tax Receivable Agreements.  It is also
intended that the provisions of the Tax Receivable Agreements will result in 85%
of the Cumulative Net Realized Tax Benefit, and the Accrued Amount thereon,
being paid to the Persons to whom payments are due pursuant to the Tax
Receivable Agreements.  The provisions of this Agreement shall be construed in
the appropriate manner to achieve these fundamental results.
 
Section 3.3         Pro Rata Payments; Coordination of Benefits with Other Tax
Receivable Agreements.
 
(a)         Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate amount of the Corporate Taxpayer’s tax benefit subject
to the Tax Receivable Agreements is limited in a particular Taxable Year because
the Corporate Taxpayer does not have sufficient taxable income in such Taxable
Year to fully utilize available deductions and other attributes, the limitation
on the tax benefit for the Corporate Taxpayer shall be allocated as follows: (i)
first among any Post-IPO TRAs (and among all Persons eligible for payments
thereunder in the manner set forth in such Post-IPO TRAs) and (ii) to the extent
of any remaining limitation on tax benefit for the Corporate Taxpayer after
application of clause (i), among this Agreement (and among all Persons eligible
for payments thereunder) in proportion to the respective amounts of Net Tax
Benefit that would have been determined under this Agreement if the Corporate
Taxpayer had sufficient taxable income so that there was no such limitation.
 
(b)         After taking into account Section 3.3(a), if for any reason the
Corporate Taxpayer does not fully satisfy its payment obligations to make all
Tax Benefit Payments due under the Tax Receivable Agreements in respect of a
particular Taxable Year, then (i) the Corporate Taxpayer will pay the same
proportion of each Tax Benefit Payment due to each Person to whom a payment is
due under this Agreement (provided that, no Tax Benefit Payment shall be made in
respect of any Taxable Year until all Tax Benefit Payments in respect of prior
Taxable Years have been made in full) and (ii) after fulfilling the obligations
set forth in clause (i) of this Section 3.3(b), the Corporate Taxpayer will then
pay all amounts due under any Post-IPO TRA in respect of such Taxable Year
(provided that, no Tax Benefit Payment shall be made in respect of any Taxable
Year until all Tax Benefit Payments in respect of prior Taxable Years have been
made in full).
 
(c)         To the extent the Corporate Taxpayer makes a payment to a TRA Holder
in respect of a particular Taxable Year under Section 3.1(a) of this Agreement
(taking into account Section 3.3(a) and Section 3.3(b), but excluding payments
attributable to Accrued Amounts) in an amount in excess of the amount of such
payment that should have been made to such TRA Holder in respect of such Taxable
Year, then (i) such TRA Holder shall not receive further payments under Section
3.1(a) until such TRA Holder has foregone an amount of payments equal to such
excess and any Accrued Amount attributable to such excess and (ii) the Corporate
Taxpayer will pay the amount of such TRA Holder’s foregone payments (other than
any foregone payments in respect of Accrued Amounts) to the other Persons to
whom a payment is due under the Tax Receivable Agreements (or if no such
payments are due, shall retain such amounts for future payments when they become
due) in a manner such that each such Person to whom a payment is due under the
Tax Receivable Agreements, to the maximum extent possible, receives aggregate
payments under Section 3.1(a) or the comparable section of the other Tax
Receivable Agreement(s), as applicable (in each case, taking into account
Section 3.3(a) and Section 3.3(b) or the comparable section of the other Tax
Receivable Agreement(s), but excluding payments attributable to Accrued Amounts)
in the amount it would have received if there had been no excess payment to such
TRA Holder.
 
14

--------------------------------------------------------------------------------

ARTICLE IV
TERMINATION
 
Section 4.1          Early Termination at Election of the Corporate Taxpayer. 
The Corporate Taxpayer may terminate this Agreement at any time by paying to
each TRA Holder the Early Termination Payment due to such TRA Holder pursuant to
Section 4.5(b) (such termination, an “Early Termination”); provided that the
Corporate Taxpayer may withdraw any notice of exercise of its termination rights
under this Section 4.1 prior to the time at which any Early Termination Payment
has been paid.  Upon payment of the Early Termination Payment by the Corporate
Taxpayer, the Corporate Taxpayer shall not have any further payment obligations
under this Agreement, other than for (a) any Tax Benefit Payment agreed to by
the Corporate Taxpayer and such TRA Holder as due and payable but unpaid as of
the Early Termination Notice and (b) except to the extent included in the Early
Termination Payment or as a payment under clause (a) of this Section 4.1, any
Tax Benefit Payment due for any Taxable Year ending prior to, with or including
the Early Termination Date.  Upon payment of all amounts provided for in this
Section 4.1, this Agreement shall terminate.
 
Section 4.2         Early Termination upon Change of Control.  In the event of a
Change of Control, all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control and shall include, but
not be limited to the following: (a) payment of the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the closing
date of a Change of Control, (b) payment of any Tax Benefit Payment in respect
of a TRA Holder agreed to by the Corporate Taxpayer and such TRA Holder as due
and payable but unpaid as of the deemed Early Termination Notice, and (c) except
to the extent included in the Early Termination Payment or as a payment under
clause (b) of this Section 4.2, payment of any Tax Benefit Payment due for any
Taxable Year ending prior to, with or including the Early Termination Date.
 
Section 4.3           Breach of Agreement.
 
(a)        In the event that the Corporate Taxpayer breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment as described in Section 4.3(b), as a result of failure to honor any
other material obligation required hereunder or by operation of law as a result
of the rejection of this Agreement in a case commenced under the United States
Bankruptcy Code or otherwise, then if the Supermajority TRA Holders so elect,
such breach shall be treated as an Early Termination.  Upon such election, all
obligations hereunder shall be accelerated and shall be immediately due and
payable, and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such breach and shall include, but
shall not be limited to, (i) payment of the Early Termination Payment calculated
as if an Early Termination Notice had been delivered on the date of a breach,
(ii) payment of any Tax Benefit Payment in respect of a TRA Holder agreed to by
the Corporate Taxpayer and such TRA Holder as due and payable but unpaid as of
the deemed Early Termination Notice, and (iii) except to the extent included in
the Early Termination Payment or as a payment under clause (ii) of this Section
4.3(a), payment of any Tax Benefit Payment due for any Taxable Year ending prior
to, with or including the Early Termination Date.  Notwithstanding the
foregoing, in the event that the Corporate Taxpayer breaches this Agreement, if
the Supermajority TRA Holders do not elect to treat such breach as an Early
Termination pursuant to this Section 4.3(a), the TRA Holders shall be entitled
to seek specific performance of the terms hereof.
 
15

--------------------------------------------------------------------------------

(b)         The parties agree that the failure of the Corporate Taxpayer to make
any payment due pursuant to this Agreement within three (3) months of the date
such payment is due shall be deemed to be a breach of a material obligation
under this Agreement for all purposes of this Agreement, and that it shall not
be considered to be a breach of a material obligation under this Agreement to
make a payment due pursuant to this Agreement within three (3) months of the
date such payment is due.  Notwithstanding anything in this Agreement to the
contrary, except in the case of an Early Termination Payment or any payment
treated as an Early Termination Payment, it shall not be a breach of this
Agreement if the Corporate Taxpayer fails to make any Tax Benefit Payment when
due to the extent that the Corporate Taxpayer has insufficient funds available
to make, or to the extent that the Corporate Taxpayer is contractually
constrained from making, such payment in the Corporate Taxpayer’s sole judgment
exercised in good faith; provided that the interest provisions of Section 5.2
shall apply to such late payment (unless the Corporate Taxpayer does not have
sufficient cash to make such payment as a result of limitations imposed by any
credit agreement to which OneWater LLC or any Subsidiary of OneWater LLC is a
party, in which case Section 5.2 shall apply, but the Default Rate shall be
replaced by the Agreed Rate); provided further that it shall be a breach of this
Agreement, and the provisions of Section 4.3(a) shall apply as of the original
due date of the Tax Benefit Payment, if the Corporate Taxpayer makes any
distribution of cash or other property (other than Class A Shares or other
equity interests of the Corporate Taxpayer) to its stockholders while any Tax
Benefit Payment is due and payable but unpaid.
 
Section 4.4          Early Termination Notice.  If the Corporate Taxpayer
chooses to exercise its right of early termination under Section 4.1 above, the
Corporate Taxpayer shall deliver to each Agent notice of such intention to
exercise such right (the “Early Termination Notice”).  Upon delivery of the
Early Termination Notice or the occurrence of an event described in Section 4.2
or Section 4.3(a), the Corporate Taxpayer shall deliver (i) a schedule showing
in reasonable detail the calculation of the Early Termination Payment (the
“Early Termination Schedule”) and (ii) any other work papers related to the
calculation of the Early Termination Payment reasonably requested by any Agent. 
In addition, the Corporate Taxpayer shall allow each Agent reasonable access at
no cost to the appropriate representatives of the Corporate Taxpayer in
connection with a review of such Early Termination Schedule.  The Early
Termination Schedule shall become final and binding on all parties thirty (30)
calendar days from the first date on which all Agents have received such
Schedule or amendment thereto unless (x) any Agent, within thirty (30) calendar
days after receiving the Early Termination Schedule, provides the Corporate
Taxpayer and each other Agent with notice of a material objection to such
Schedule made in good faith (“Material Objection Notice”) or (y) each Agent
provides a written waiver of such right of a Material Objection Notice within
the period described in clause (x) above, in which case such Schedule becomes
binding on the date waivers from all Agents have been received by the Corporate
Taxpayer (the “Early Termination Effective Date”).  If the Corporate Taxpayer
and the Agents, for any reason, are unable to successfully resolve the issues
raised in such notice within thirty (30) calendar days after receipt by the
Corporate Taxpayer of the Material Objection Notice, the Corporate Taxpayer and
the Agents shall employ the Reconciliation Procedures under Section 7.10 or
Resolution of Disputes Procedures under Section 7.9, as applicable.
 
16

--------------------------------------------------------------------------------

Section 4.5           Payment upon Early Termination.
 
(a)         Subject to its right to withdraw any notice of Early Termination
pursuant to Section 4.1, within three (3) Business Days after the Early
Termination Effective Date, the Corporate Taxpayer shall pay to each TRA Holder
its Early Termination Payment.  Each such payment shall be made by check, by
wire transfer of immediately available funds to a bank account or accounts
designated by the TRA Holder, or as otherwise agreed by the Corporate Taxpayer
and the TRA Holder.
 
(b)          The “Early Termination Payment” shall equal, with respect to each
TRA Holder, the present value, discounted at the Early Termination Rate as of
the Early Termination Date, of all Tax Benefit Payments that would be required
to be paid by the Corporate Taxpayer to such TRA Holder beginning from the Early
Termination Date and assuming that the Valuation Assumptions are applied.
 
ARTICLE V
SUBORDINATION AND LATE PAYMENTS
 
Section 5.1          Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment, Early Termination Payment or
any payment pursuant to Section 5.2 shall rank subordinate and junior in right
of payment to any principal, interest or other amounts due and payable in
respect of any obligations in respect of indebtedness for borrowed money of the
Corporate Taxpayer and its Subsidiaries (such obligations, “Senior Obligations”)
and shall rank pari passu with all current or future unsecured obligations of
the Corporate Taxpayer and its Subsidiaries that are not Senior Obligations. 
For the avoidance of doubt, notwithstanding the above, the determination of
whether it is a breach of this Agreement if the Corporate Taxpayer fails to make
any Tax Benefit Payment or other payment under this Agreement when due is
governed by Section 4.3(b). To the extent that any payment under this Agreement
is not permitted to be made at the time payment is due as a result of this
Section 5.1 and the terms of the agreements governing Senior Obligations, such
payment obligation nevertheless shall accrue for the benefit of the TRA Holders
and the Corporate Taxpayer shall make such payments at the first opportunity
that such payments are permitted to be made in accordance with the terms of the
Senior Obligations.
 
Section 5.2          Late Payments by the Corporate Taxpayer.  The amount of all
or any portion of any Tax Benefit Payment, Early Termination Payment or any
other payment under this Agreement not made to any TRA Holder when due under the
terms of this Agreement shall be payable together with any interest thereon,
computed at the Default Rate  (or, if so provided in Section 4.3(b), at the
Agreed Rate) and commencing from the date on which such Tax Benefit Payment,
Early Termination Payment or any other payment under this Agreement was due and
payable.
 
17

--------------------------------------------------------------------------------

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION
 
Section 6.1          Participation in the Corporate Taxpayer’s and OneWater
LLC’s Tax Matters.  Except as otherwise provided herein or in the OneWater LLC
Agreement, the Corporate Taxpayer shall have full responsibility for, and sole
discretion over, all Tax matters concerning the Corporate Taxpayer and OneWater
LLC, including without limitation preparing, filing or amending any Tax Return
and defending, contesting or settling any issue pertaining to Taxes. 
Notwithstanding the foregoing, the Corporate Taxpayer shall notify each Agent
of, and keep each Agent reasonably informed with respect to, the portion of any
audit, examination, or any other administrative or judicial proceeding (a “Tax
Proceeding”) of the Corporate Taxpayer or OneWater LLC by a Taxing Authority the
outcome of which is reasonably expected to materially affect the rights of the
TRA Holders under this Agreement, and shall provide each Agent with reasonable
opportunity to provide information and other input to the Corporate Taxpayer,
OneWater LLC and their respective advisors concerning the conduct of any such
portion of a Tax Proceeding; provided, however, that the Corporate Taxpayer
shall use commercially reasonable efforts to not settle or otherwise resolve any
part of a Tax Proceeding described in the previous clause that relates to a
Basis Adjustment or the deduction of Imputed Interest (and, in each case, that
is reasonably expected to have a material effect on the TRA Holders’ rights
under this Agreement) without the consent of the relevant Agent or the Majority
TRA Holders, which consent shall not be unreasonably withheld, conditioned or
delayed; provided further, that the Corporate Taxpayer and OneWater LLC shall
not be required to take any action, or refrain from taking any action, that is
inconsistent with any provision of the OneWater LLC Agreement.
 
Section 6.2          Consistency.  Unless otherwise required by applicable law,
the Corporate Taxpayer and each of the TRA Holders agree to report, and to cause
their respective Subsidiaries to report, for all purposes, including U.S.
federal, state and local Tax purposes and financial reporting purposes, all
Tax-related items (including, without limitation, the Basis Adjustments and each
Tax Benefit Payment), but, for financial reporting purposes, only in respect of
items that are not explicitly characterized as “deemed” or in a similar manner
by the terms of this Agreement, in a manner consistent with the description of
any Tax characterization herein (including as set forth in  Section 2.2(b) and
Section 3.1(b) and any Schedule required to be provided by or on behalf of the
Corporate Taxpayer under this Agreement, as finally determined pursuant to
Section 2.3).  If the Corporate Taxpayer and any TRA Holder, for any reason, are
unable to successfully resolve any disagreement concerning such treatment within
thirty (30) calendar days, the Corporate Taxpayer and such TRA Holder shall
employ the Reconciliation Procedures under Section 7.10 or Resolution of
Disputes Procedures under Section 7.9, as applicable.
 
Section 6.3        Cooperation.  Each TRA Holder shall (i) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any Tax
Proceeding, (ii) make itself available to the Corporate Taxpayer and its
representatives to provide explanations of documents and materials and such
other information as the Corporate Taxpayer or its representatives may
reasonably request in connection with any of the matters described in clause (i)
above, and (iii) reasonably cooperate in connection with any such matter.  The
Corporate Taxpayer shall reimburse each TRA Holder for any reasonable
third-party costs and expenses incurred pursuant to this Section 6.3. The
Goldman/Beekman Agent shall deliver to Beekman all material information
(including the Tax Attribute Schedule and Tax Benefit Payment Schedule) received
by the Goldman/Beekman Agent hereunder in its capacity as an Agent, promptly
after received by the Goldman/Beekman Agent.
 
18

--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS
 
Section 7.1          Notices.  Any notice or other communication hereunder must
be given in writing and (a) delivered in person, (b) transmitted by facsimile,
by telecommunications mechanism or electronically or (c) mailed by certified or
registered mail, postage prepaid, receipt requested at the addresses below or to
such other address or to such other Person as any party shall have last
designated by such notice to the other parties.  Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or email address so
specified in (or pursuant to) this Section 7.1 and an appropriate answerback is
received or, if transmitted after 4:00 p.m. local time on a Business Day in the
jurisdiction to which such notice is sent or at any time on a day that is not a
Business Day in the jurisdiction to which such notice is sent, then on the
immediately following Business Day, (ii) if given by mail, on the first Business
Day in the jurisdiction to which such notice is sent following the date three
days after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid or (iii) if given by any other means, on the
Business Day when actually received at such address or, if not received on a
Business Day, on the Business Day immediately following such actual receipt:
 
If to the Corporate Taxpayer, to:
 
One Water Marine Holdings, LLC
6275 Lanier Islands Parkway
Buford, GA 30518
Attention: Jack Ezzell, CFO
Email:


with a copy (which shall not constitute notice to the Corporate Taxpayer) to:


Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3900
Dallas, TX 75201
Attention: Peter Marshall
Email:

 
19

--------------------------------------------------------------------------------

If to the Goldman/Beekman Agent, to:
 
Special Situations Investing Group II, LLC
200 West Street
New York, NY 10282


with a copy (which shall not constitute notice to the Goldman/Beekman Agent) to:


c/o The Beekman Group LLC
530 Fifth Avenue, 23rd Floor
New York, NY 10036
Attention: John Troiano and Shaun Caesar
Email:



If to the Agent other than the Goldman/Beekman Agent, to:
 
Jeffrey B. Lamkin

If to a TRA Holder, other than an Agent, that is or was a member in OneWater
LLC, to:
 
The address set forth in the records of OneWater LLC.
 
Section 7.2          Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission or otherwise
(including an electronically executed signature page) shall be as effective as
delivery of a manually signed counterpart of this Agreement.
 
Section 7.3         Entire Agreement; No Third Party Beneficiaries.  This
Agreement and the agreements referred to herein constitute the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.  This Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
their respective successors and permitted assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, except as expressly provided in Section 3.3.
 
Section 7.4          Governing Law.  This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.
 
Section 7.5          Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
20

--------------------------------------------------------------------------------

Section 7.6          Successors; Assignment.
 
(a)          No TRA Holder may assign this Agreement to any Person without the
prior written consent of the Corporate Taxpayer; provided, however, that:
 
(i)          to the extent Units are transferred in accordance with the terms of
the OneWater LLC Agreement (except pursuant to the Redemption Right or Call
Right), the transferring TRA Holder shall have the option to assign to the
transferee of such Units the transferring TRA Holder’s rights under this
Agreement with respect to such transferred Units without the prior written
consent of the Corporate Taxpayer, provided that, such transferee or such
Affiliate, as applicable, has executed and delivered, or, in connection with
such transfer, executes and delivers, a joinder to this Agreement, in form and
substance reasonably satisfactory to the Corporate Taxpayer, agreeing to become
a “TRA Holder” for all purposes of this Agreement, and provided, further, that,
for the avoidance of doubt, if a TRA Holder transfers Units but does not assign
to the transferee of such Units the rights of such TRA Holder under this
Agreement with respect to such transferred Units, such TRA Holder shall continue
to be entitled to receive the Tax Benefit Payments, if any, due hereunder with
respect to, including any Tax Benefit Payments arising in respect of a
subsequent Redemption of, such Units; and
 
(ii)        the right to receive any and all payments payable or that may become
payable to a TRA Holder pursuant to this Agreement that, once a Redemption has
occurred, arise with respect to the Units transferred in such Redemption, may be
assigned to any Person or Persons with the prior written consent of the
Corporate Taxpayer (not to be unreasonably withheld, conditioned or delayed) as
long as any such Person has executed and delivered, or, in connection with such
assignment, executes and delivers, a joinder to this Agreement, in form and
substance reasonably satisfactory to the Corporate Taxpayer, agreeing to be
bound by Section 7.13.
 
(b)         The Person designated as the Agent other than the Goldman/Beekman
Agent may not be changed without the prior written consent of the Corporate
Taxpayer and the Majority TRA Holders (for this purpose, calculated by excluding
Goldman and Beekman, their Affiliates and each of their assignees).
 
(c)          Except as otherwise specifically provided herein, all of the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporate Taxpayer shall cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.
 
21

--------------------------------------------------------------------------------

Section 7.7         Amendments.  No provision of this Agreement may be amended
unless such amendment is approved in writing by each of the Corporate Taxpayer,
the Majority TRA Holders and, for so long as Goldman or Beekman hold an interest
herein, Goldman and Beekman; provided, however, that no such amendment shall be
effective if such amendment would have a disproportionate effect on the payments
certain TRA Holders will or may receive under this Agreement unless all such
disproportionately affected TRA Holders consent in writing to such amendment. No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the relevant Agent, in the case of provisions relating to such Agent,
or in the case of any other provision, by the party against whom the waiver is
to be effective.
 
Section 7.8        Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
Section 7.9           Resolution of Disputes.
 
(a)         Any and all disputes which are not governed by Section 7.10,
including any ancillary claims of any party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this Section 7.9 and Section 7.10) (each a “Dispute”)
shall be governed by this Section 7.9.  The parties hereto shall attempt in good
faith to resolve all Disputes by negotiation.  If a Dispute between the parties
hereto cannot be resolved in such manner, such Dispute shall be finally settled
by arbitration conducted by a single arbitrator in accordance with the
then-existing rules of arbitration of the American Arbitration Association. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) calendar days of the receipt of the request for arbitration, the
American Arbitration Association shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in a U.S. state, or a
nationally recognized expert in the relevant subject matter, and shall conduct
the proceedings in the English language.  Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.  In addition
to monetary damages, the arbitrator shall be empowered to award equitable
relief, including an injunction and specific performance of any obligation under
this Agreement.  The arbitrator is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute.  The
award shall be the sole and exclusive remedy between the parties regarding any
claims, counterclaims, issues, or accounting presented to the arbitral
tribunal.  Judgment upon any award may be entered and enforced in any court
having jurisdiction over a party or any of its assets.
 
(b)       Notwithstanding the provisions of Section 7.9(a), the Corporate
Taxpayer may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this Section 7.9(b),
each Agent and each TRA Holder (i) expressly consents to the application of
Section 7.9(c) to any such action or proceeding, (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the Corporate Taxpayer as agent of
such party for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such party in writing of any such service of process, shall be
deemed in every respect effective service of process upon such party in any such
action or proceeding.
 
22

--------------------------------------------------------------------------------

(c)       EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
COURTS LOCATED IN DELAWARE FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.9 OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award.  The parties acknowledge that
the fora designated by this Section 7.9(c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.
 
(d)        The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in Section 7.9(c) and such parties
agree not to plead or claim the same.
 
Section 7.10         Reconciliation.  In the event that any Agent and the
Corporate Taxpayer are unable to resolve a disagreement with respect to the
calculations required to produce the schedules described in Section 2.3, Section
4.4 and Section 6.2 (but not, for the avoidance doubt, with respect to any legal
interpretation with respect to such provisions or schedules) within the relevant
period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to the Expert.  The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and unless the Corporate Taxpayer and such Agent agree otherwise, the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with the Corporate Taxpayer or such Agent or other actual
or potential conflict of interest.  If the parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
American Arbitration Association.  The Expert shall resolve (a) any matter
relating to the Tax Attribute Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days,
(b) any matter relating to a Tax Benefit Payment Schedule or an amendment
thereto within fifteen (15) calendar days, and (c) any matter related to
treatment of any tax-related item as contemplated in Section 6.2 within fifteen
(15) calendar days, or, in each case, as soon thereafter as is reasonably
practicable after such matter has been submitted to the Expert for resolution. 
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, any portion of such payment that is not under dispute shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Corporate Taxpayer, subject to adjustment or amendment upon resolution. 
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be borne by the Corporate Taxpayer except as provided in the
next sentence.  The Corporate Taxpayer and such Agent shall each bear its own
costs and expenses of such proceeding, unless (i) the Expert adopts such Agent’s
position (as determined by the Expert), in which case the Corporate Taxpayer
shall reimburse such Agent for any reasonable out-of-pocket costs and expenses
in such proceeding, or (ii) the Expert adopts the Corporate Taxpayer’s position
(as determined by the Expert), in which case such Agent shall reimburse the
Corporate Taxpayer for any reasonable out-of-pocket costs and expenses in such
proceeding.  Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.10 shall be decided by the Expert.  The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.10 shall be binding on the Corporate
Taxpayer and its Subsidiaries, the Agents, and the TRA Holders and may be
entered and enforced in any court having jurisdiction.
 
23

--------------------------------------------------------------------------------

Section 7.11        Withholding.  The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of U.S.
federal, state, local or non-U.S. tax law; provided, that the Corporate Taxpayer
and each TRA Holder shall cooperate to reduce or eliminate any such deduction or
withholding, including by providing or obtaining any certificates or other
documentation that would reduce or eliminate any such deduction or withholding
to the extent such party is legally entitled to do so.  To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority by the
Corporate Taxpayer, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the relevant TRA Holder.
 
Section 7.12         Admission of the Corporate Taxpayer into a Consolidated
Group; Transfers of Corporate Assets.
 
(a)         If the Corporate Taxpayer is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
U.S. state or local Tax law, then, subject to the application of the Valuation
Assumptions upon a Change of Control: (i) the provisions of this Agreement shall
be applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated taxable income of the group as a
whole.
 
(b)         If the Corporate Taxpayer (or any other entity that is obligated to
make a Tax Benefit Payment or Early Termination Payment hereunder), OneWater LLC
or any other entity treated as holding a Reference Asset hereunder (a
“Transferor”) transfers one or more Reference Assets to a corporation (or a
Person classified as a corporation for U.S. federal income tax purposes) with
which the Transferor does not file a consolidated Tax Return pursuant to Section
1501 of the Code, in a transaction that is wholly or partially exempt from tax,
the Transferor, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment (e.g., calculating the gross income of the
entity and determining the Realized Tax Benefit of such entity) due hereunder,
shall be treated as having disposed of such Reference Assets in a fully taxable
transaction on the date of such contribution.  The consideration deemed to be
received by the Transferor with respect to the non-taxable portion of such
transfer shall be equal to the fair market value of the transferred Reference
Assets, plus, without duplication, (i) the amount of debt to which any Reference
Asset is subject, in the case of a transfer of an encumbered Reference Asset or
(ii) the amount of debt allocated to any such Reference Asset, in the case of a
contribution of a partnership interest. For purposes of this Section 7.12(b), a
transfer of a partnership interest shall be treated as a transfer of the
Transferor’s share of each of the assets and liabilities of that partnership.
 
24

--------------------------------------------------------------------------------

Section 7.13         Confidentiality.
 
(a)         Each Agent, each TRA Holder and each of such TRA Holder’s assignees
acknowledges and agrees that the information of the Corporate Taxpayer is
confidential and, except in the course of performing any duties as necessary for
the Corporate Taxpayer and its Affiliates, as required by law or legal process
or to enforce the terms of this Agreement, such Person shall keep and retain in
the strictest confidence and not disclose to any Person any confidential
matters, acquired pursuant to this Agreement, of the Corporate Taxpayer and its
Affiliates and successors, concerning OneWater LLC and its Affiliates and
successors or the TRA Holders, learned by any Agent or any TRA Holder heretofore
or hereafter; provided that, for the avoidance of doubt, any Agent may disclose
information received by it in the ordinary course of such Agent’s duties as
Agent to the TRA Holders for which it is the Agent.  This Section 7.13 shall not
apply to (i) any information that has been made publicly available by the
Corporate Taxpayer or any of its Affiliates, becomes public knowledge (except as
a result of an act of an Agent or a TRA Holder in violation of this Agreement)
or is generally known to the business community and (ii) the disclosure of
information (A) as may be proper in the course of performing such TRA Holder’s
obligations, or monitoring or enforcing such TRA Holder’s rights, under this
Agreement, (B) as part of such TRA Holder’s normal reporting, rating or review
procedure (including normal credit rating and pricing process), or in connection
with such TRA Holder’s or such TRA Holder’s Affiliates’ normal fund raising,
financing, marketing, informational or reporting activities, or to such TRA
Holder’s (or any of its Affiliates’) or its direct or indirect owners or
Affiliates, auditors, accountants, employees, attorneys or other agents, (C) to
any bona fide prospective assignee of such TRA Holder’s rights under this
Agreement, or prospective merger or other business combination partner of such
TRA Holder, provided that such assignee or merger partner agrees to be bound by
the provisions of this Section 7.13, (D) as is required to be disclosed by order
of a court of competent jurisdiction, administrative body or governmental body,
or by subpoena, summons or legal process, or by law, rule or regulation;
provided that any TRA Holder required to make any such disclosure to the extent
legally permissible shall provide the Corporate Taxpayer prompt notice of such
disclosure, or to regulatory authorities or similar examiners conducting
regulatory reviews or examinations (without any such notice to the Corporate
Taxpayer), or (E) to the extent necessary for a TRA Holder or its direct or
indirect owners to prepare and file its Tax Returns, to respond to any inquiries
regarding such Tax Returns from any Taxing Authority or to prosecute or defend
any Tax Proceeding with respect to such Tax Returns.  Notwithstanding anything
to the contrary herein, each Agent (and each employee, representative or other
agent of such Agent or its assignees, as applicable) and each TRA Holder and
each of its assignees (and each employee, representative or other agent of such
TRA Holder or its assignees, as applicable) may disclose to any and all Persons,
without limitation of any kind, the Tax treatment and Tax structure of the
Corporate Taxpayer, OneWater LLC, the Agents, the TRA Holders and their
Affiliates, and any of their transactions, and all materials of any kind
(including opinions or other Tax analyses) that are provided to the Agents or
any TRA Holder relating to such Tax treatment and Tax structure.
 
25

--------------------------------------------------------------------------------

(b)          If an Agent or an assignee or a TRA Holder or an assignee commits a
breach, or threatens to commit a breach, of any of the provisions of this
Section 7.13, the Corporate Taxpayer shall have the right and remedy to have the
provisions of this Section 7.13 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporate Taxpayer or
any of its Subsidiaries or the TRA Holders and that money damages alone shall
not provide an adequate remedy to such Persons.  Such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
at law or in equity.
 
Section 7.14        No More Favorable Terms.  None of the Corporate Taxpayer nor
any of its Subsidiaries shall enter into any additional agreement providing
rights similar to this Agreement to any Person (including any agreement pursuant
to which the Corporate Taxpayer is obligated to pay amounts with respect to tax
benefits resulting from any increases in Tax basis, net operating losses or
other tax attributes to which the Corporate Taxpayer becomes entitled as a
result of a transaction) if such agreement provides terms  that are more
favorable to the counterparty under such agreement than those provided to the
TRA Holders under this Agreement; provided, however, that the Corporate Taxpayer
(or any of its Subsidiaries) may enter into such an agreement if this Agreement
is amended to make such more favorable terms available to the TRA Holders.
 
Section 7.15        Change in Law. Notwithstanding anything herein to the
contrary, if, in connection with an actual or proposed change in law, a TRA
Holder reasonably believes that the existence of this Agreement (a) could cause
income (other than income arising from receipt of a payment under this
Agreement) recognized by such TRA Holder upon any Redemption that as of the date
of this Agreement would be treated as capital gain to instead be treated as
ordinary income or to be otherwise taxed at ordinary income rates for U.S.
federal income tax purposes or (b) would have other material adverse tax
consequences to such TRA Holder and/or its direct or indirect owners, then, in
either case, at the election of such TRA Holder and to the extent specified by
such TRA Holder, this Agreement (i) shall cease to have further effect, (ii)
shall not apply to an Redemption by such TRA Holder occurring after a date
specified by it, or (iii) shall otherwise be amended in a manner determined by
such TRA Holder to waive any benefits to which such TRA Holder would otherwise
be entitled under this Agreement, provided that such amendment shall not result
in an increase in or acceleration of payments under this Agreement at any time
as compared to the amounts and times of payments that would have been due in the
absence of such amendment.
 
Section 7.16       Several Obligations. Notwithstanding anything to the contrary
in this Agreement, the parties hereto agree that (i) the representations and
warranties of each TRA Holder made in this Agreement are being made on a
several, and not joint, basis, (ii) the obligations of each TRA Holder under
this Agreement are several obligations of each of them, and (iii) no TRA Holders
shall have any liability for the breach of any representation, warranty,
covenant, or obligation by any other TRA Holder.
 
[Signature Page Follows]
 
26

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporate Taxpayer, the Agents, and the TRA Holders have
duly executed this Agreement as of the date first written above.
 

 
THE CORPORATE TAXPAYER:
     
ONEWATER MARINE INC.
     
By:
/s/ Philip Austin Singleton, Jr.
   


Name: Philip Austin Singleton, Jr.
   


Title: Chief Executive Officer
         
AGENT:
     
By:
 /s/ Jeffrey B. Lamkin
   


Jeffrey B. Lamkin
         
AGENT:
     
SPECIAL SITUATIONS INVESTING GROUP II, LLC
     
By:
/s/ Justin Betzen
   

Name: Justin Betzen
   


Title:  Authorized Signatory
 



[The signatures of the TRA Holders are attached in Schedule A.]


Signature Page to
Tax Receivable Agreement



--------------------------------------------------------------------------------

SCHEDULE A
TRA HOLDERS


TRA Holder
 
AUBURN OWMH, LLLP
 
By:
/s/ Philip Austin Singleton
 
Name: Philip Austin Singleton
Title: Member
 
TRA Holder
 
PHILIP SINGLETON IRREVOCABLE TRUST, DATED DECEMBER 24, 2015
 
By:
/s/ Philip Austin Singleton
 
Name: Philip Austin Singleton
Title: Trustee
 
TRA Holder
 
AUSTIN SINGLETON IRREVOCABLE TRUST, DATED DECEMBER 30, 2015
 
By:
/s/ Philip Austin Singleton
 
Name: Philip Austin Singleton
Title: Trustee
 
TRA Holder
 
/s/ Anthony Aisquith
 
Anthony Aisquith



Schedule A to
Tax Receivable Agreement



--------------------------------------------------------------------------------

TRA Holder
 
ADC INVESTMENTS, LLC
 
By:
/s/ A. Derrill Crowe
 
Name: A. Derrill Crowe
Title: President
 
TRA Holder
 
/s/ Scott Cunningham
 
Scott Cunningham
 
TRA Holder
 
/s/ Cindy Thompson
 
Cindy Thompson
 
TRA Holder
 
TERESA D. BOS 2015 TRUST
 
By:
/s/ Pete Knowles
 
Name: Pete Knowles
Title: Trustee
 
TRA Holder
 
/s/ Pete Knowles
 
Pete Knowles
 
TRA Holder
 
/s/ Peter H. Bos, III
 
Peter H. Bos, III



Schedule A to
Tax Receivable Agreement



--------------------------------------------------------------------------------

TRA Holder
 
/s/ Mitchell W. Legler, II
Mitchell W. Legler, II
 
TRA Holder
 
/s/ J. Clarke Legler, II
 
J. Clarke Legler, II
 
TRA Holder
 
/s/ Kenneth M. Kirschner
 
Kenneth M. Kirschner
 
TRA Holder
 
LANDIS MARINE HOLDINGS, LLC
 
By:
/s/ Michael C. Smith
 
Name: Michael C. Smith
Title: Manager
 
TRA Holder
 
L13, LLLP
 
By:

 /s/ Jeff Lamkin  
Name: Jeff Lamkin
Title: Manager, Sea Oats Management, LLC
 
TRA Holder
 
JBL INVESTMENT HOLDINGS, LLLP
 
By:
/s/ Jeff Lamkin
 
Name: Jeff Lamkin
Title: Manager, Sea Oats Group



Schedule A to
Tax Receivable Agreement
 


--------------------------------------------------------------------------------

TRA Holder
 
/s/ Keith R. Style
 
Keith R. Style
 
TRA Holder
 
/s/ Michael Gold
 
Michael Gold
 
TRA Holder
 
SPECIAL SITUATIONS INVESTING GROUP II, LLC
 
By:
/s/ Greg Watts
 
Name: Greg Watts
Title: Authorized Signatory
 
TRA Holder
 
OWM BIP INVESTOR, LLC
 
By:
/s/ John G. Troiano
 
Name: John G. Troiano
Title: Manager



Schedule A to
Tax Receivable Agreement





--------------------------------------------------------------------------------